Citation Nr: 1307231	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to November 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in November 2011; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he has back and bilateral knee disabilities that are related to his service, particularly injuries noted therein.  

The Veteran's DD Form 214 reveals that his military occupational specialty was cavalry scout.  His decorations and awards include a parachutist badge.  

The Veteran's service treatment records include a December 1993 report noting his complaint of left knee pain for two days after tripping and falling on his knee.  A May 1994 report noted his complaint of neck pain after losing consciousness landing; the assessment was a soft tissue injury.  March 1995 records reflect his complaints of lower back pain due to falling in the shower and hitting his back on the step into the shower; the assessment was tender right paravertebral spasm.  X-rays of the lumbosacral spine were normal except for an incomplete fusion of the posterior elements of the 1st sacral segment.  On August 1996 separation examination, the lower extremities and spine were normal on clinical evaluation; the Veteran denied recurrent back pain, a "trick" or locked knee, or arthritis.  

Postservice VA treatment records include January 2009 lumbosacral spine and bilateral knee x-rays that were unremarkable.  A separate January 2009 report noted the Veteran's report that his knee problems were due to parachute jumps during service, and found on physical examination the Veteran had crepitation of the anterior knee, bilaterally.  An August 2009 report noted MRI of the left knee revealed, to the radiologist, a small tear on the undersurface of the posterior horn of the medial meniscus; the orthopedic surgeon did not believe the MRI was suggestive of anything remarkable.  The impression was pain of undetermined etiology.  October 2009 treatment records note that lumbar MRI revealed L5-S1 disc herniation and annular tear.  The Veteran subsequently received a lumbar epidural steroid injection and a left L5 selective nerve root block.  

He was afforded a VA spine examination in January 2010.  The Veteran reported that his chronic back pain began in 1995 during active service when he fell in the shower.  He also reported that he fell in 1995 but was told that if he could walk there was no problem, and that he did not receive any treatment.  It was noted that the Veteran currently worked in unloading and loading at a Wal-Mart distribution center for two and a half years.  The examiner diagnosed the Veteran with degenerative disc disease with chronic lumbosacral strain.  It was opined that the Veteran's current lower back condition is less likely related to military service and that his current back condition was more likely related to his current occupation as a labor worker.  

At the November 2011 Travel Board hearing, the Veteran testified that he performed approximately 50 airborne jumps during service.  He also testified to injuring his knees and back during service in the above-documented events.  He related that he did not receive treatment for his back and knees for many years following his discharge from service because he did not have any medical insurance/coverage and that he was not aware of being able to go to a VA clinic for many years after service, so he instead self-medicated.  He testified that his problems with his knees began during service after jumps and marches, and that his back symptomatology began approximately six months after service when his back would go out, which has continued since service.  Moreover, he testified that he began receiving treatment for his back in approximately 2003 from Dr. Crain.  

After a review of the evidence of record, the Board finds that additional development is necessary for a proper adjudication of the matters on appeal.  

In particular, while the January 2010 VA examiner opined that the Veteran's diagnosed degenerative disc disease was more likely related to his current occupation for which he has worked at for two and a half years, the examiner did not address the Veteran's contentions concerning on-going discomfort since service.  Additional development as detailed below should be accomplished.  

In addition, the Veteran testified that he began receiving treatment for his back from Dr. Crain in approximately 2003.  Notably, in November 2008, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, for Dr. Crain, identifying his date of treatment for his back as September 2008.  In December 2008, VA received a response for records from the office of Dr. Crain indicating that the Veteran had not been seen since June 2008, and the requested records were not provided.  Based on the Veteran's testimony, and the response from the office of Dr. Crain, another effort to obtain records from Dr. Crain should be undertaken.  

Regarding the Veteran's claim for a bilateral knee disability, the evidence of record suggests that the Veteran may have a current left knee disability (i.e., a tear of the medial meniscus) which may relate to his active service.  The Veteran also reports right knee symptoms related to his airborne status.  The Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature, and etiology of any current bilateral knee disability.  

Finally, the most recent VA treatment records in the claims file are dated from October 2009.  Any outstanding pertinent VA treatment records as to the matters on appeal should either be made accessible on Virtual VA or be printed and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or private treatment records pertaining to his back and bilateral knee disabilities, to specifically include records from Dr. Crain.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evidence by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.  

2. Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service back and bilateral knee disabilities and associated symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

3. After associating any outstanding evidence with the claims folder, schedule the Veteran for an appropriate VA joint examination to determine the nature, etiology and severity of his back and bilateral knee disabilities.  The claims folder must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  If a current disability of the back or of either knee is identified, the examiner should provide an opinion as to whether it is at least as likely as not that any such back and/or knee disability was incurred in service, to include as a result of parachute jumping.  

A full explanation for any opinion provided should be expressed, and in doing so, the Veteran's documented medical history, as well as the history he reports should be acknowledged.  

4. The RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).






